Order entered October 28, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00792-CV

                            IN RE ROGER BARONE, Relator

               Original Proceeding from the 380th Judicial District Court
                                 Collin County, Texas
                         Trial Court Cause No. 380-50207-2019

                                         ORDER
                       Before Justices Bridges, Osborne, and Carlyle

 Based on the Court’s opinion of this date, we DENY relator’s petition for writ of mandamus.


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE